Case: 17-30690      Document: 00514787607         Page: 1    Date Filed: 01/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 17-30690                        January 9, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

ALEX KIRBY ANDERSON, also known as Gmb Tutru Anderson,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CR-269-1


Before DAVIS, HAYNES and HO, Circuit Judges.
PER CURIAM: *
       Alex Kirby Anderson pleaded guilty to possession of a firearm by a
convicted felon and was sentenced within the advisory guidelines range to 78
months of imprisonment. He appeals that sentence, arguing that in light of
Mathis v. United States, 136 S. Ct. 2243 (2016), his previous conviction under
a Louisiana statute, LA. STAT. 40:966(A)(1), for possession with intent to
distribute a controlled substance, does not qualify as a controlled substance


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30690    Document: 00514787607     Page: 2   Date Filed: 01/09/2019


                                 No. 17-30690

offense under U.S.S.G. § 4B1.2(b). He therefore contends that the district court
erred in applying the enhanced base offense level under U.S.S.G. § 2K2.1(a)(3).
      Because Anderson did not object to the base offense level in the district
court, our review is limited to plain error. See Puckett v. United States, 556
U.S. 129, 135 (2009). To establish plain error, Anderson must show, among
other things, a forfeited error that is clear or obvious. See id. Anderson has
not shown that his challenge to the calculation of his base offense level under
§ 2K2.1(a)(3) is not subject to reasonable dispute. See Puckett, 556 U.S. at 135.
Therefore, the judgment of the district court is AFFIRMED.




                                       2